COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Howard Worthing and Lisa Worthing,           §              No. 08-16-00009-CV

                      Appellants,             §                Appeal from the

 v.                                           §               33rd District Court

 Deutsche Bank National Trust Company,        §            of Burnet County, Texas
 as Trustee for Argent Securities Inc.,
 Asset-Backed Pass-Through Certificates,      §                  (TC# 40677)
 Series 2003-W5; and Homeward
 Residential, Inc. f/k/a American Home        §
 Mortgage Servicing, Inc.
 and Homeward Residential Inc.,               §

                        Appellees.            §

                                             §
                                           ORDER

       The Court GRANTS the Appellants’ Motion to Re-establish the Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Clerk’s Record (1 volume) received on February 17, 2016 and the Reporter’s

Record (1 volume) received on February 29, 2016 have this day been filed. Appellants’ brief is

due 30 days from the date of this order.

       IT IS SO ORDERED this 14th day of April, 2016.


                                           PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.